DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 7 and 17 have been canceled.
Claims 1-6, 8-16, and 18-23 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 July 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Raman spectroscopy source” in claims 1, 11
“fiber-optic diffuse reflectance spectroscopy system” in claim 18,
“fiber-optic fluorescence spectroscopy system”, in claim 18,
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1, and 11: The Raman spectroscopy source 302 can be provided in the form of a near-infrared (NIR) laser source and more particularly in the form of a laser diode (Specification,  Paragraph 00106).
Claim 18: fiber-optic diffuse reflectance spectroscopy system includes a fiber-optic probe with diffuse reflectance source and spectrometer (Specification, Paragraph 00163).
Claims 18: fiber-optic fluorescence spectroscopy system includes a fiber-optic probe with fluorescence excitation source and spectrometer (Specification, Paragraph 00163).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2015/0335248 to Huang et al. “Huang”, in view of U.S. Patent Application Publication No. 2016/0000330 to Huang et al. “Huang ‘330”.

Regarding claim 1, Huang discloses a method (“method of achieving instrument independent measurements for quantitative analysis of fiber-optic Raman spectroscope system”, Abstract) for assessing a cancer status of biological tissue (“analyzing the at least one spectrum in a model that uses the spectrum to determine a score wherein said score indicates a likelihood of the tissue being cancerous”, Paragraph 0027), the method comprising the steps of: 
obtaining a Raman spectrum indicating a Raman spectroscopy response of the biological tissue (“computer implemented method for real-time diagnosis using Raman spectroscopy…method comprises receiving at least one spectrum associated with a tissue”, Paragraph 0027), 
the Raman spectrum captured (“stores the spectra”, Paragraph 0097) using a fiber-optic probe (“fiber optic probe”, Paragraph 0008; “plurality of fiber optic probes”, Paragraph 0010; endoscope 11 with confocal Raman probe head 18 at the distal end of endoscope 11, See Fig. 
the probe comprising: an excitation optical fiber (“excitation optical fiber”, Fig. 1b, Ref. 25; Paragraph 0095) for delivering Raman excitation light (“light from laser diode is passed through a proximal bad pass filter 22…the light is passed through a coupling 23 into an excitation optical fiber 25… the transmitted light from the excitation fiber 25 at least in part undergoes Raman scattering within the tissue 27”, Paragraph 0095) generated by a Raman spectroscopy source (“monochromatic laser source” or “laser diode” of Raman spectroscopy system, Fig. 1, Ref. 21; Paragraph 0095) to an interrogation lens (“ball lens”, Fig. 1b, Ref. 26; “Light transmitted by the excitation fiber 25 enters a ball lens 26 at the end of the endoscope 11”, Paragraph 0095) at an interrogation tip (As seen in Fig. 1b, the ball lens 26 and excitation fiber 25 are located at the distal tip of the endoscope, which would read on an interrogation tip);
collection optical fibers (“collection fibers”, Fig. 1b, Ref. 28; Paragraph 0096) for collecting Raman spectroscopy response from biological tissue (“collected scatter light returned by collection fiber”, Paragraph 0096;  “The scattered returned light is then separated at spectrograph 30 and the resulting spectrum is imaged at a light-sensing array 34, in the present example a charge-couple device (‘CCD’). A computer shown at 35 controls the operation of the system, processes and stores the spectra”, Paragraph 0097); 
a band pass filter (Fig. 1a, Ref. 22) to filter the Raman excitation light to interrogate the biological tissue at a specified wavelength (“The band pass filter centers the wavelength of the output excitation light to 785 nm +/-2.5 nm”, Paragraph 0095); and 
a long pass filter (Fig. 1a, Ref. 29) to filter out the Raman excitation light from the Raman spectroscopy response collected by the collection optical fibers (“cutoff at 800 nm”, “provides a 
inputting the Raman spectrum into a boosted tree classification algorithm (Paragraphs 0136) of a computer program (“computer program modules”, Paragraph 0101; “multivariate statistical analysis was conducted in the Matlab programming environment”, Paragraph 0156) 
[Huang discloses feeding the Raman spectra into a probabilistic model for in vivo cancer diagnostics, using a multivariate analysis module that includes classification and regression trees and adaptive boosting (AdaBoost) based on spectral databases of large number of patients (Paragraph 0136), which would read on a boosted tree classification algorithm.], and 
using the boosted tree classification algorithm (“probabilistic diagnostic algorithms”, Paragraph 0129; “probabilistic model for in vivo cancer diagnostics” that includes classification and regression trees and adaptive boosting, Paragraph 0136) for comparing (analyzing spectra with pre-rendered models, Paragraph 0136), in real-time (“real-time detection of neoplastic lesions in different organs (e.g., gastrointestinal tracts (stomach, esophagus, colon), bladder, lung, oral cavity, nasopharynx, larynx, cervix, liver, skin, etc.) at endoscopy. The diagnostic method integrates excitation source synchronization, integration-time adjustment, data acquisition, preprocessing, outlier analysis and probabilistic multivariate diagnostics (i.e., partial least squares-discriminant analysis (PLS-DA), principal component analysis (PCA)-linear discriminant analysis (LDA), ant colony optimization (ACO)-LDA, classification and regression trees (CART), support vector machine (SVM), adaptive boosting (AdaBoost) etc.) including multi-class diagnostics based on comprehensive spectral databases (i.e., Raman, fluorescence, reflectance) of different organs”, Paragraph 0090; “real-time cancer diagnostics” using the probabilistic diagnostic algorithms, Paragraph 0129; “real-time diagnostics”, Paragraph 0141; Paragraph 0153, Table 1: total computation time around 100 to 130 milliseconds), the captured Raman spectrum to reference data (“spectral databases of large number of patients”, Paragraph 0136) and assessing the cancer status of the biological tissue based on said comparison (“This 
generating a real-time output indicating the assessed cancer status of the biological tissue (Paragraph 0027; “The software system provides different sound feedback for different diagnostic outcomes. For instance, if the spectrum is an outlier, a certain sound will appear. If the spectrum is diagnostically classified “normal” a second distinct sound will appear. If spectrum is classified “precancer” or “cancer” a third or fourth sound will appear”, Paragraph 0135; wherein the sound feedback is for an online Raman diagnostic system facilitating real-time spectroscopic screening, Paragraph 0135).
However, Huang does not explicitly disclose wherein the band pass filter and long pass filter are co-located at the tip of the probe and the reference data being previously determined based on a set of reference Raman spectra indicating Raman spectroscopy responses of reference biological tissues wherein each of the reference biological tissues is associated with a known cancer status.
Huang ‘330 teaches a similar diagnostic instrument (Fig. 1, Ref. 10) with an endoscope (Fig. 1, Ref. 11) and Raman spectroscopy apparatus (Fig. 1, Ref. 20) (Paragraph 0054-55), where in an embodiment, high quality Raman spectra of colon tissue were acquired and evaluated in real-time (<0.5 sec) (Paragraph 0079), and can distinguish colon cancer from benign tissue (Paragraph 0079).  This would also read on real-time detection of cancer (in this case colon cancer) using a fiber-optic Raman spectroscopy system.  
Huang ‘330 teaches wherein a band pass filter and a long pass filter are located at the tip of the probe.  Huang ‘330 teaches a distal band pass filter (Fig. 1B, Ref. 25a; Paragraph 0055) located at the instrument head end of the excitation fiber (Fig. 1B, Ref. 25; Paragraph Huang ‘330 further discloses the collection fibers (Fig. 1B, Ref. 28) are provided with a distal inline long-pass filter (Fig. 1B, Ref. 28a; Paragraph 0056) at the instrument head end (Paragraph 0056).  Further, since both the band pass filter and the long pass filter are located at the distal, instrument head end, it reads on the filters being co-located at the tip of the probe.  The distal band pass filter (Ref. 25a) and distal long pass filter (Ref. 28a) are in addition to proximal band pass filter (Fig. 1, Ref. 22) and proximal long pass filter (Fig. 1, Ref. 29).  Huang ‘330 teaches the configuration of sapphire ball lens (Fig.1b, Ref. 26), excitation (Fig. 1b, Ref. 25) and collection fibers (Fig. 1b, Ref. 28), distal (Fig. 1b, Ref. 25 a) and proximal (Fig. 1, Ref. 22) band-pass filters, and proximal (Fig. 1, Ref. 29) and distal (Fig. 1b, Ref. 28 a) long-pass filters provides a good system for selectively collecting backscattered Raman photons from the tissue (Paragraph 0056).  . 
Additionally, Huang ‘330 teaches using a partial least squares discriminant analysis (PLS-DA) to classify the captured Raman spectra by comparing the captured spectra with a library of stored spectra, wherein the library contains examples of healthy, precancerous, and cancerous tissue spectra (Paragraph 0069).  This reads on using a classification algorithm (PLS-DA) for comparing the captured spectrum to reference data (library of stored spectra), wherein the reference data is previously determined and associated with known cancer status (healthy, precancerous, and cancerous).  Additionally, Huang ‘330 teaches that any other suitable classification or recognition method may be used instead of PLS-DA (Paragraph 0069).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang's invention wherein the probe contains a band pass filter and long pass filter at the tip of the probe, as taught by Huang ‘330, in order to have a long pass filter that has a cut-off at ~800 nm, thus blocking light from the laser source which has not undergone Raman scattering (Huang ‘330, Paragraph 0056) and a band pass filter that only allows passage of 785 nm wavelength light for tissue excitation (Huang ‘330, Paragraph 0055).  Additionally, adding a distal band pass filter and distal long pass filter at Huang already discloses a system with a probe that has a ball lens, excitation collection fibers, and proximal band-pass and proximal long pass filters.  The teachings of Huang ‘330 with the addition of distal band-pass and distal long-pass filters would provide a good system for selectively collecting backscattered Raman photons from the tissue (Huang ‘330, Paragraph 0056), with multiple points for filtering out unwanted wavelengths of light entering and exiting the probe.  
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang’s invention wherein the method includes using reference data being previously determined based on a set of reference Raman spectra indicating Raman spectroscopy responses of reference biological tissues wherein each of the reference biological tissues is associated with a known cancer status, as taught by Huang ‘330, in order to identify spectral characteristics associated with cancer or precancerous cells to classify tissue into one of two states, healthy and abnormal or cancerous (Huang ‘330, Paragraph 0069) by using the library of stored spectra to develop models (Huang ‘330, Paragraph 0067) for use by the classification or recognition method (Huang ‘330, Paragraph 0069).  

Regarding claim 2, the modifications of Huang and Huang ‘330 disclose all the features of claim 1 above.
Huang further discloses wherein the method is conducted intraoperatively (“internal surgical interventions”, Paragraph 0133), and the step of obtaining the Raman spectrum includes intraoperatively obtaining the Raman spectrum from the biological tissue in vivo, and the step of generating includes intraoperatively generating the real-time output.  Huang discloses real-time diagnosis using Raman spectroscopy during endoscopy (Paragraph 0027) or other internal surgical interventions (Paragraph 0133).  The method comprises receiving at 

Regarding claim 11, Huang disclose a system (“quantitative analysis of fiber-optic Raman spectroscope system”, Abstract) for assessing a cancer status of biological tissue (“analyzing the at least one spectrum in a model that uses the spectrum to determine a score wherein said score indicates a likelihood of the tissue being cancerous”, Paragraph 0027), the system comprising: 
a fiber-optic Raman spectroscopy system (“fiber-optic Raman spectroscope system”, Paragraph 0008; diagnostic instrument 10 comprising an endoscope system and Raman spectroscopy system 20 that includes a fiber bundle with excitation optical fiber 25 and collection fiber 28, See Fig. 1, 1a, and 1b, and Paragraphs 0094-0096) including a fiber-optic probe (“fiber optic probe”, Paragraph 0008; “plurality of fiber optic probes”, Paragraph 0010; endoscope 11 with confocal Raman probe head 18 at the distal end of endoscope 11, See Fig. 1 and Paragraph 0094) comprising an excitation optical fiber (“excitation optical fiber”, Fig. 1b, Ref. 25; Paragraph 0095) for delivering Raman excitation light (“light from laser diode is passed through a proximal bad pass filter 22…the light is passed through a coupling 23 into an excitation optical fiber 25… the transmitted light from the excitation fiber 25 at least in part undergoes Raman scattering within the tissue 27”, Paragraph 0095) generated by a Raman spectroscopy source (“monochromatic laser source” or “laser diode” of Raman spectroscopy system, Fig. 1, Ref. 21; Paragraph 0095) to an interrogation lens (“ball lens”, Fig. 1b, Ref. 26; “Light transmitted by the excitation fiber 25 enters a ball lens 26 at the end of the endoscope 
collection optical fibers (“collection fibers”, Fig. 1b, Ref. 28; Paragraph 0096) for collecting Raman spectroscopy response from biological tissue (“collected scatter light returned by collection fiber”, Paragraph 0096;  “The scattered returned light is then separated at spectrograph 30 and the resulting spectrum is imaged at a light-sensing array 34, in the present example a charge-couple device (‘CCD’). A computer shown at 35 controls the operation of the system, processes and stores the spectra”, Paragraph 0097), 
a band pass filter (Fig. 1a, Ref. 22) to filter the Raman excitation light to interrogate the biological tissue at a specified wavelength (“The band pass filter centers the wavelength of the output excitation light to 785 nm +/-2.5 nm”, Paragraph 0095); and 
a long pass filter (Fig. 1a, Ref. 29) to filter out the Raman excitation light from the Raman spectroscopy response collected by the collection optical fibers (“cutoff at 800 nm”, “provides a good system for selectively collecting backscattered Raman photons from the tissue”, Paragraph 0096), 
the fiber-optic Raman spectroscopy system generating at least a portion of one or more Raman spectrum after interrogating the biological tissue in real-time with the fiber-optic probe (Paragraphs 0094-97)[Examiner notes: Huang discloses a diagnostic instrument comprising an endoscope system, Paragraph 0094, and Raman spectroscopy system, Paragraph 0095, where the endoscope system comprises an endoscope, Fig. 1, Ref. 11, that receives light from a monochromatic laser source of the Raman spectroscopy system, Paragraph 0095, via a fiber bundle, and transmit light to tissue using an excitation optical fiber and ball lens located at the distal end of the endoscope, Paragraph 0095, and receives reflected Raman scattered light through collection fibers, Paragraph 0096.  The received light is separated at a spectrograph, Paragraph 0097, creating a resulting spectrum, Paragraph 0097, which would read on a Raman 
the at least one Raman spectrum indicating a Raman spectroscopy response of the biological tissue (“using Raman spectroscopy…receiving at least one spectrum associated with a tissue”, Paragraph 0027; and 
a computer comprising a processor coupled with a computer-readable memory (“computer 35 comprises at least one processor coupled to a chipset. Also coupled to the chipset are a memory, a storage device, a keyboard, a graphics adapter, a pointing device, an audio emitting device and a network adapter. A display is coupled to the graphics adapter. In one embodiment, the functionality of the chipset is provided by a memory controller hub and an I/O controller hub. In another embodiment, the memory is coupled directly to the processor instead of the chipset”, Paragraph 0098), 
the computer-readable memory being configured for storing the at least one Raman spectrum (“A computer shown at 35 controls the operation of the system, processes and stores the spectra and control data, and provides results and data to a user”, Paragraph 0097) and computer executable instructions (“The memory holds instructions and data used by the processor”, Paragraph 0099; “program modules are stored on the storage device, loaded into the memory, and executed by the processor”, Paragraph 0101; “computer 35 can also including diagnostic algorithms for precancer and cancer detection”, Paragraph 0103; diagnostic system with modules implemented on computer 35, Paragraph 0131) that, when executed by the processor, perform the steps of: 
using a boosted tree algorithm (multivariate analysis module that includes classification and regression trees and adaptive boosting (AdaBoost) based on spectral databases of large number of patients, Paragraph 0136) for intraoperatively (“internal surgical interventions”, Paragraph 0133) comparing (analyzing spectra with pre-rendered models, Paragraph 0136), in real-time (“real-time detection of neoplastic lesions in different organs (e.g., gastrointestinal 
assessing the cancer status of the biological tissue based on said comparison (“This on-line diagnostic method provides information to the clinician in real-time of tissue pathology”, Paragraph 0129; classifying spectrum as normal, precancer, or cancer, Paragraph 0135, wherein the spectrum is the tissue Raman spectrum, Paragraph 0134; “spectra were verified for further analysis, they are fed to probabilistic models for in vivo cancer diagnostic”, Paragraph 0136), 
generating a real-time output indicating the cancer status of the biological tissue (Paragraph 0027; “The software system provides different sound feedback for different diagnostic outcomes. For instance, if the spectrum is an outlier, a certain sound will appear. If the spectrum is diagnostically classified “normal” a second distinct sound will appear. If spectrum is classified “precancer” or “cancer” a third or fourth sound will appear”, Paragraph 
However, Huang does not explicitly disclose wherein the band pass filter and long pass filter are co-located at the tip of the probe and the reference data being previously determined based on a set of reference Raman spectra indicating Raman spectroscopy responses of reference biological tissues wherein each of the reference biological tissues is associated with a known cancer status.
Huang ‘330 teaches a similar diagnostic instrument (Fig. 1, Ref. 10) with an endoscope (Fig. 1, Ref. 11) and Raman spectroscopy apparatus (Fig. 1, Ref. 20) (Paragraph 0054-55), where in an embodiment, high quality Raman spectra of colon tissue were acquired and evaluated in real-time (<0.5 sec) (Paragraph 0079), and can distinguish colon cancer from benign tissue (Paragraph 0079).  This would also read on real-time detection of cancer (in this case colon cancer) using a fiber-optic Raman spectroscopy system.  
Huang ‘330 teaches wherein a band pass filter and a long pass filter are located at the tip of the probe.  Huang ‘330 teaches a distal band pass filter (Fig. 1B, Ref. 25a; Paragraph 0055) located at the instrument head end of the excitation fiber (Fig. 1B, Ref. 25; Paragraph 0055).  Huang ‘330 further discloses the collection fibers (Fig. 1B, Ref. 28) are provided with a distal inline long-pass filter (Fig. 1B, Ref. 28a; Paragraph 0056) at the instrument head end (Paragraph 0056).  Further, since both the band pass filter and the long pass filter are located at the distal, instrument head end, it reads on the filters being co-located at the tip of the probe.  The distal band pass filter (Ref. 25a) and distal long pass filter (Ref. 28a) are in addition to proximal band pass filter (Fig. 1, Ref. 22) and proximal long pass filter (Fig. 1, Ref. 29).  Huang ‘330 teaches the configuration of sapphire ball lens (Fig.1b, Ref. 26), excitation (Fig. 1b, Ref. 25) and collection fibers (Fig. 1b, Ref. 28), distal (Fig. 1b, Ref. 25 a) and proximal (Fig. 1, Ref. 22) band-pass filters, and proximal (Fig. 1, Ref. 29) and distal (Fig. 1b, Ref. 28 a) long-pass 
Additionally, Huang ‘330 teaches using a partial least squares discriminant analysis (PLS-DA) to classify the captured Raman spectra by comparing the captured spectra with a library of stored spectra, wherein the library contains examples of healthy, precancerous, and cancerous tissue spectra (Paragraph 0069).  This reads on using a classification algorithm (PLS-DA) for comparing the captured spectrum to reference data (library of stored spectra), wherein the reference data is previously determined and associated with known cancer status (healthy, precancerous, and cancerous).  Additionally, Huang ‘330 teaches that any other suitable classification or recognition method may be used instead of PLS-DA (Paragraph 0069).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang's invention wherein the probe contains a band pass filter and long pass filter at the tip of the probe, as taught by Huang ‘330, in order to have a long pass filter that has a cut-off at ~800 nm, thus blocking light from the laser source which has not undergone Raman scattering (Huang ‘330, Paragraph 0056) and a band pass filter that only allows passage of 785 nm wavelength light for tissue excitation (Huang ‘330, Paragraph 0055).  Additionally, adding a distal band pass filter and distal long pass filter at the distal end of the probe is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143), since Huang already discloses a system with a probe that has a ball lens, excitation collection fibers, and proximal band-pass and proximal long pass filters.  The teachings of Huang ‘330 with the addition of distal band-pass and distal long-pass filters would provide a good system for selectively collecting backscattered Raman photons from the tissue (Huang ‘330, Paragraph 0056), with multiple points for filtering out unwanted wavelengths of light entering and exiting the probe.  
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Huang’s Huang ‘330, in order to identify spectral characteristics associated with cancer or precancerous cells to classify tissue into one of two states, healthy and abnormal or cancerous (Huang ‘330, Paragraph 0069) by using the library of stored spectra to develop models (Huang ‘330, Paragraph 0067) for use by the classification or recognition method (Huang ‘330, Paragraph 0069).  

Regarding claim 12, the modifications of Huang and Huang ‘330 disclose all the features of claim 11 above.
As disclosed in the claim 11 rejection above, Huang discloses wherein the system is can be used intraoperatively (“internal surgical interventions”, Paragraph 0133).  Huang also discloses generating the real-time output including at least one of a visual and an audible signal indicative of the cancer status of the biological tissue (“The software system provides different sound feedback for different diagnostic outcomes. For instance, if the spectrum is an outlier, a certain sound will appear. If the spectrum is diagnostically classified “normal” a second distinct sound will appear. If spectrum is classified “precancer” or “cancer” a third or fourth sound will appear”, Paragraph 0135; wherein the sound feedback is for an online Raman diagnostic system facilitating real-time spectroscopic screening, Paragraph 0135).  Since the system can be used intraoperatively, and the system can also generate distinct sounds (audible signals) based on the classification of normal, precancer, or cancer, for a real-time spectroscopic 

Regarding claim 22, the modifications of Huang and Huang ‘330 disclose all the features of claim 1 above.
Huang further discloses wherein real-time is less than one second.  As claimed in claim 1, real-time refers to comparing, in real-time, the captured Raman spectrum to reference data and assessing the cancer status of the biological tissue based on said comparison, and also generating a real-time output indicating the assessed cancer status of the biological tissue.  Huang discloses the processing time for all the aforementioned on-line data acquisition to tissue pathological prediction was 0.13 s (Paragraph 0152).  Huang additionally discloses the sound feedback to clinicians occur in real-time with a processing time <0.1s (Paragraph 0164), wherein the sound feedback are distinct sounds based on the classification of tissue being normal, precancer, or cancer (Paragraph 0135).  In both cases, the times are less than 1 second.  Huang also discloses acquiring of Raman spectra using an integration time of 0.5 s or less (Paragraph 0091, 0141), which would be less than one second.  Furthermore, the combination of the three intervals would still equate to a time of less than second.   

Regarding claim 23, the modifications of Huang and Huang ‘330 disclose all the features of claim 11 above.
Huang further discloses wherein real-time is less than one second.  As claimed in claim 11, real-time refers to generating a portion of one or more Raman spectrum in real-time, comparing, in real-time, the captured Raman spectrum to reference data and assessing the cancer status of the biological tissue based on said comparison, and also generating a real-time output indicating the assessed cancer status of the biological tissue.  Huang discloses the processing time for all the aforementioned on-line data acquisition to tissue pathological Huang additionally discloses the sound feedback to clinicians occur in real-time with a processing time <0.1s (Paragraph 0164), wherein the sound feedback are distinct sounds based on the classification of tissue being normal, precancer, or cancer (Paragraph 0135).  In both cases, the times are less than 1 second.  Huang also discloses acquiring of Raman spectra using an integration time of 0.5 s or less (Paragraph 0091, 0141), which would be less than one second.  Furthermore, the combination of the three intervals would still equate to a time of less than second.   

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Huang, in view of Huang ‘330, and further in view of Non-Patent Literature: Boosted Decision Tree Analysis of Surface-enhanced Laser Desorption/Ionization Mass Spectral Serum Profiles Discriminates Prostate Cancer from Noncancer Patients, to Qu et al. “Qu”.  

Regarding claim 3, the modifications of Huang and Huang ‘330 disclose all the features of claim 2 above.  
As stated in claim 1 rejection above, Huang ‘330 teaches reference data in the form of a library of stored spectra (Paragraph 0069).  This reads on the reference data being determined preoperatively.  
However, the modifications of Huang and Huang ‘330 do not disclose wherein the reference data is determined by conducting a training process of the boosted tree classification algorithm.  
Qu teaches in a similar field of endeavor of using a boosted decision tree analysis to discern between prostate cancer patients and healthy patients (Page 1836, left column).  Qu discloses using a boosting decision tree algorithm to analyze n-dimensional SELDI (surface-enhanced laser desorption/ionization) mass spectrometry data and develop a classifier for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang and Huang ‘330, wherein the reference data is determined by conducting a training process of the boosted tree classification algorithm, as taught by Qu, in order to reduce test error by increasing the minimal margin in the training set (page 1837, Data Analysis: Boosted decision stump classifier).

Regarding claim 16, the modifications of Huang and Huang ‘330 disclose all the features of claim 11 above.
	As stated in claim 11 rejection above, Huang ‘330 teaches reference data in the form of a library of stored spectra (Paragraph 0069).  This reads on the reference data being determined preoperatively.  
However, the modifications of Huang and Huang ‘330 do not disclose wherein the reference data is determined by conducting a training process of the boosted tree classification algorithm.
Qu teaches in a similar field of endeavor of using a boosted decision tree analysis to discern between prostate cancer patients and healthy patients (Page 1836, left column).  Qu discloses using a boosting decision tree algorithm to analyze n-dimensional SELDI (surface-enhanced laser desorption/ionization) mass spectrometry data and develop a classifier for discriminating men with PCA (prostate cancer) from men with BPH (benign prostatic hyperplasia) and healthy age-matched men (Page 1836, Left column).  A training data set was 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang and Huang ‘330, wherein the reference data is determined by conducting a training process of the boosted tree classification algorithm, as taught by Qu, in order to reduce test error by increasing the minimal margin in the training set (page 1837, Data Analysis: Boosted decision stump classifier).

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Huang, in view of Huang ‘330, and further in view of Non-Patent Literature: Boosted Decision Trees and Applications, to “Coadou”.  

Regarding claim 4, the modifications of Huang and Huang ‘330 disclose all the features of claim 1 above.  
As stated in the claim 1 rejection above, Huang discloses using a boosted tree classification algorithm, by using the AdaBoost probabilistic mode for in vivo cancer diagnostics (Paragraph 0136).  
However, the modifications of Huang and Huang ‘330 do not explicitly disclose determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data. 
Coadou teaches wherein the step of using the boosted tree classification algorithm further comprises determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data.  Coadou teaches the AdaBoost (Adaptive Boosting) algorithm (Page 11, Section 4.3 AdaBoost) applied to a decision k) is compared with the training sample (reference data).  The initial data set is compared based on whether the data fits the classification or is misclassified (Page 11, Section 4.3 AdaBoost).  A second tree (Tk+1) is generated, but this time the second tree compares the data set to an updated reference data set, where the misclassified data from (Tk) bears more weight (Page 11, Section 4.3 AdaBoost).  Additional trees are generated with the same sample, where the reference classification criteria is further updated until a stop condition has been reached (Page 11, Section 4.3 AdaBoost).  The process of updating the classification criteria based upon the reference data from the previous tree reads on determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s invention wherein the method includes determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data, as taught by Coadou, in order to allow the learning procedure to adjust itself to the training data in order to classify it better, and leads to better classification results than without boosting (Coadou, Page 11, Section 4.3 AdaBoost).

Regarding claim 5, the modifications of Huang, Huang ‘330, and Coadou disclose all the features of claim 4 above.
Coadou further teaches wherein the step of using the boosted tree classification algorithm further comprises determining an optimal number of decision trees.  Coadou discloses the optimal number of decision trees should be based on optimizing the statistical significance of the data, and not for signs of overtraining (Page 15, Section 4.4.3 Circular correlation).  Further, Coadou discloses that boosted decision trees reaches a plateau in terms of statistical 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Huang, Huang ‘330, and Coadou, wherein the step of using the boosted tree classification algorithm further comprises determining an optimal number of decision trees, as taught by Coadou, in order to save resources (computational resources) (Coadou, Page 12).

Regarding claim 14, the modifications of Huang and Huang ‘330 disclose all the features of claim 11 above.
As disclosed in the claim 11 rejection above, Huang discloses wherein the computer executable instructions (“The memory holds instructions and data used by the processor”, Paragraph 0099; “program modules are stored on the storage device, loaded into the memory, and executed by the processor”, Paragraph 0101; “computer 35 can also including diagnostic algorithms for precancer and cancer detection”, Paragraph 0103; diagnostic system with modules implemented on computer 35, Paragraph 0131), when executed by the processor (Paragraph 0098), performs a classification using the AdaBoost function, which reads on boosted tree classification algorithm (Paragraph 0136).  
However, the modifications of Huang and Huang ‘330 do not disclose determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data.  
Coadou teaches wherein the step of using the boosted tree classification algorithm further comprises determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data.  Coadou teaches the AdaBoost (Adaptive Boosting) algorithm (Page 11, Section 4.3 AdaBoost) applied to a decision tree, where an initial data set (Tk) is compared with the training sample (reference data).  The k+1) is generated, but this time the second tree compares the data set to an updated reference data set, where the misclassified data from (Tk) bears more weight (Page 11, Section 4.3 AdaBoost).  Additional trees are generated with the same sample, where the reference classification criteria is further updated until a stop condition has been reached (Page 11, Section 4.3 AdaBoost).  The process of updating the classification criteria based upon the reference data from the previous tree reads on determining classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s invention wherein the system determines the classification criteria for each one of a plurality of decision trees of the boosted tree classification algorithm based on the reference data, as taught by Coadou, in order to allow the learning procedure to adjust itself to the training data in order to classify it better, and leads to better classification results than without boosting (Page 11, Section 4.3 AdaBoost).

Regarding claim 15, the modifications of Huang, Huang ‘330, and Coadou discloses all the features of claim 14 above.
Coadou further teaches wherein the step of using the boosted tree classification algorithm further comprises determining an optimal number of decision trees.  Coadou discloses the optimal number of decision trees should be based on optimizing the statistical significance of the data, and not for signs of overtraining (Page 15, Section 4.4.3 Circular correlation).  Further, Coadou discloses that boosted decision trees reaches a plateau in terms of statistical 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s invention wherein the step of using the boosted tree classification algorithm further comprises determining an optimal number of decision trees, as taught by Coadou, in order to save resources (computational resources) (Coadou, Page 12).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Huang, in view of Huang ‘330, further in view of Coadou, and further in view of Non-Patent Literature: Towards the prediction of essential genes by integration of network topology, cellular localization and biological process information, to Acencio et al. “Acencio”.

Regarding claim 6, the modifications of Huang, Huang ‘330, and Coadou disclose all the features of claim 5 above.
However, the modifications of Huang, Huang ‘330, and Coadou do not disclose wherein selecting the number of decision trees is eight.
Acencio discloses in a similar field of endeavor of classifying biological processes using a tree based meta-classifier wherein the number of decision trees to be eight.  Acencio discloses using eight decision trees (Page 15, Classifier Design) for the tree-based meta classifier.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang, Huang ‘330, and Coadou, wherein the boosted tree classification algorithm includes selecting the number of decision trees to be eight, as taught by Acencio, in order to achieve the best performance (Page 15, Classifier Design).  Further, choosing eight decision trees is a .

Claims 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Huang et al. “Huang”, in view of Huang ‘330, and further in view of U.S. Patent Application Publication No. 2008/0221457 to Zeng et al. “Zeng”.

Regarding claim 8, the modifications of Huang and Huang ‘330 disclose all the features of claim 1 above.
Huang discloses obtaining at least one signal characteristic representative of the biological tissue and inputting said at least one signal characteristic into the boosted tree classification algorithm.  Huang discloses obtaining Raman spectrum of the tissue of interest (“step 111”, Fig. 16; Paragraph 0122) and inputting the spectrum into the AdaBoost probabilistic model for in vivo cancer diagnostics (Paragraph 0136), which reads on a boosted tree classification algorithm.  
However, the modifications of Huang and Huang ‘330 do not discloses wherein said at least one signal characteristic includes at least one of diffuse reflectance spectroscopy and fluorescence spectroscopy.
Zeng teaches a method and apparatus for classifying tissue using Raman spectroscopy (Abstract).  Zeng teaches obtaining background fluorescence spectra (Paragraph 0058) and other modalities such as diffuse reflectance spectra (Paragraph 0060) and combine it with the Raman spectra (Paragraph 0058) to form the test spectrum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang and Huang ‘330 wherein said at least one signal characteristic including at least one of diffuse reflectance spectroscopy and fluorescence spectroscopy, as taught by Zeng, in order to Zeng, Paragraph 0058).

Regarding claim 9, the modification of Huang, Huang ‘330, and Zeng disclose all the features of claim 8 above.
Huang further discloses the method comprising using the fiber-optic probe to capture said at least one signal characteristic.  Huang discloses using a fiber optic probe (Paragraph 0008) to obtain a Raman spectrum (Paragraph 0008) and autofluorescence background from the targeted tissue (Paragraph 0103).

Regarding claim 13, the modifications of Huang and Huang ‘330 disclose all the features of claim 11.
As disclosed in claim 11 rejection above, Huang discloses where the fiber-optic probe is part of an endoscope.
However, the modifications of Huang and Huang ‘330 do not explicitly disclose wherein the fiber-optic probe is hand- held.
Zeng further teaches wherein the fiber-optic probe is hand-held.  Zeng discloses a fiber-optic probe (Paragraph 0066) to acquire Raman and background fluorescence spectrum (Paragraph 0065), and the physician can hold the probe over a region of the patient until a spectrum has been acquired (Paragraph 0130).  The ability for the physician to hold the probe reads on the fiber-optic probe being hand-held.  Zeng further discloses the fiber-optic probe can be part of an endoscope (“A fiber probe may be used with an endoscope to most easily obtain Raman and NIR background fluorescence spectra for internal tissues”, Paragraph 0145)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang’s invention wherein the fiber-optic probe is hand-held, as taught by Zeng, in order to allow the physician to hold the Zeng, Paragraph 0130).  Additionally, incorporating the configuration of the probe so that it is hand-held is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Huang, in view of Huang ‘330, and further in view of Non-Patent Literature: Rapid, label-free detection of brain tumors with stimulated Raman scattering microscopy, to Ji et al. “Ji”.

Regarding claim 10, the modifications of Huang and Huang ‘330 disclose all the features of claim 1 above.  
However, the modifications of Huang and Huang ‘330 do not disclose wherein the biological tissue is brain tissue and the method includes intraoperatively assessing the cancer status of the brain tissue during neurosurgery.
Ji teaches wherein the biological tissue is brain tissue and the method includes intraoperatively assessing the cancer status of the brain tissue during neurosurgery.  Ji discloses providing rapid intraoperative assessment of brain tissue using Raman scattering (SRS) microscopy (Abstract), wherein the assessment of the tissue is to determine whether the tissue is normal or contains a tumor (Page 2, Introduction).  Further, Ji discloses the method holds promise for improving the accuracy and effectiveness of cancer surgery, which would read on the tumor being cancerous (Page 2, Introduction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang and Huang ‘330, wherein the biological tissue of interest is brain tissue and the method includes intraoperatively assessing the cancer status of the brain tissue during neurosurgery, as taught Ji, in order to differentiate healthy tissue from tumor-infiltrated brain and maximize tumor removal while sparing adjacent healthy tissue during surgery for treating brain tumors (Ji, Abstract and Page 1: Introduction).

Regarding claim 21, the modifications of Huang and Huang ‘330 disclose all the features of claim 11 above.  
However, the modifications of Huang and Huang ‘330 do not disclose wherein the biological tissue is brain tissue, and the system is operable to intraoperatively assess the cancer status of the brain tissue during neurosurgery.
Ji teaches wherein the biological tissue is brain tissue, and the system is operable to intraoperatively assess the cancer status of the brain tissue during neurosurgery.  Ji discloses a Raman scattering microscopy system wherein the biological tissue is brain tissue and the method includes intraoperatively assessing the cancer status of the brain tissue during neurosurgery.  Ji discloses providing rapid intraoperative assessment of brain tissue using Raman scattering (SRS) microscopy (Abstract), wherein the assessment of the tissue is to determine whether the tissue is normal or contains a tumor (Page 2, Introduction).  Further, Ji discloses the method holds promise for improving the accuracy and effectiveness of cancer surgery, which would read on the tumor being cancerous (Page 2, Introduction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang and Huang ‘330, wherein the biological tissue of interest is brain tissue, and the system is operable to intraoperatively assess the cancer status of the brain tissue during neurosurgery, as taught by Ji, in order to differentiate healthy tissue from tumor-infiltrated brain and maximize Ji, Abstract and Page 1: Introduction).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Huang, in view of Huang ‘330, further in view of Zeng, and further in view of U.S. Patent No. 6377841 to Lin et al. “Lin”.

Regarding claim 18, the modifications of Huang and Huang ‘330 disclose all the features of claim 11 above.
However, the modifications of Huang and Huang ‘330 do not disclose wherein the system further comprises at least one of a fiber- optic diffuse reflectance spectroscopy system and a fiber-optic fluorescence spectroscopy system, wherein the diffuse reflectance spectroscopy system generates at least one diffuse reflectance spectrum indicative of a diffuse reflectance spectroscopy response of the biological tissue, and the fluorescence spectroscopy system generates at least one fluorescence spectrum indicative of a fluorescence spectroscopy response of the biological tissue.
Zeng teaches an apparatus (Paragraph 0064) with a fiber-optic probe (Paragraph 0066) for obtaining background fluorescence spectra (Paragraph 0058).  The system could include obtaining additional features (Paragraph 0058, Paragraph 0143) such as diffuse reflectance spectra (Paragraph 0060) and combine the fluorescence spectra and diffuse reflectance spectra with the Raman spectra (Paragraph 0058) to form the test spectrum.  The fluorescence spectra and diffuse reflectance spectra reads on a fluorescence spectroscopy response and a diffuse reflectance spectroscopy response, respectively.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang and Huang ‘330, to include a diffuse reflectance spectroscopy system to generate at least one Zeng, in order to improve the accuracy (e.g. the specificity and/or sensitivity) of the results obtained from using Raman and background fluorescence spectra alone (Zeng, Paragraph 0058).
However, the modifications of Huang, Huang ‘330, and Zeng do not disclose wherein the system is a fiber-optic diffuse reflectance spectroscopy system and a fiber-optic fluorescence spectroscopy system.
Lin teaches an optical spectroscopy system for brain tumor demarcation, wherein the system is used to generate fluorescence and diffuse reflectance spectra of tissue samples measured by the system (Col. 3, lines 37-63), which reads on a diffuse reflectance spectroscopy response of the biological tissue and a fluorescence spectroscopy response of the biological tissue, respectively.  The optical system include separate light sources for fluorescence and diffuse reflectance (Col. 3, lines 37-63), and also includes a fiber optic probe to receive the two types of light (Col. 3, lines 15-36).   The system reads on containing a fiber-optic diffuse reflectance spectroscopy system and a fiber-optic fluorescence spectroscopy system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Huang, Huang ‘330, and Zeng, wherein the system is a fiber-optic diffuse reflectance spectroscopy system and a fiber-optic fluorescence spectroscopy system, as taught by Lin, in order to combine the resolving power of fluorescence spectroscopy that is capable of detecting subtle changes in tissue architecture and biochemical composition with that of diffuse Lin, Col. 2, lines 7-43).

Regarding claim 19, the modifications of Huang, Huang ‘330, Zeng, and Lin disclose all the features of claim 18 above.
Huang discloses wherein the computer executable instructions, when executed by the processor (Paragraph 0099), further perform the step of: using at least one signal characteristic into the boosted tree classification algorithm (Paragraph 0136). 
However, the modifications of Huang, Huang ‘330, and Lin do not disclose said at least one signal characteristic including at least one of the diffuse reflectance spectroscopy spectrum and fluorescence spectroscopy spectrum.
Zeng further teaches wherein said at least one signal characteristic including at least one of the diffuse reflectance spectroscopy spectrum and fluorescence spectroscopy spectrum.  Zeng discloses obtaining additional features (Paragraph 0058, Paragraph 0143) such as diffuse reflectance spectra (Paragraph 0060) and combining the fluorescence spectra and diffuse reflectance spectra with the Raman spectra (Paragraph 0058) to form the test spectrum.  The test spectrum is then inputted into a classification function and produces an output indicative of whether or not the tissue corresponding to the test spectrum is likely to be normal or abnormal, where abnormal being cancerous (Paragraph 0077).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Huang, Huang ‘330, Zeng and Lin, wherein the said at least one signal characteristic includes at least one of the diffuse reflectance spectroscopy spectrum and fluorescence spectroscopy spectrum, as taught by Zeng, in order to improve the accuracy (e.g. the specificity and/or Zeng, Paragraph 0058).

Regarding claim 20, the modifications of Huang, Huang ‘330, Zeng, and Lin disclose all the features of claim 19 above.
Lin further teaches an optical spectroscopy system for brain tumor demarcation, wherein the fiber optic probe is used to receive autofluorescent and diffuse reflectance light returned from in vivo tissue (Col. 3, lines 15-36).  The received autofluorescent and diffuse reflectance are used to generate fluorescence and diffuse reflectance spectra of tissue samples measured by the system (Col. 3, lines 37-63)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system as described by Huang, Huang ‘330, Zeng, and Lin, wherein the fiber-optic probe is configured to capture at least one of the diffuse reflectance spectroscopy response and the fluorescence spectroscopy response, as taught by Lin, in order to combine the resolving power of fluorescence spectroscopy that is capable of detecting subtle changes in tissue architecture and biochemical composition with that of diffuse reflectance spectroscopy which is good at discerning differences in human normal brain tissues versus tumorous tissues (Lin, Col. 2, lines 7-43).  Further, it is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Response to Arguments
Applicant's arguments filed 31 July 2020 have been fully considered but they are not persuasive.  The declaration of Inventor Leblond has been fully considered.  The declaration under 37 CFR 1.132 filed 31 July 2020 is insufficient to overcome the rejection of claims 1-6, 8-Huang, in view of Huang ‘330.  The Examiner’s response to Applicant’s arguments is as follows:
The Applicant states that “the examiners suggested that Applicants provide evidence relative to the non-enablement of Huang I for real-time Raman detection” (Arguments, Page 11), with further reiteration by Professor Leblond in the 132 declaration (Page 3, Point #11).  The examiner suggestion was misinterpreted.  As stated in the Interview summary, filed on 06 December 2019, the examiner states that Applicant’s representative were given suggestions on how to provide evidence for an enablement argument regarding the prior art (WANDS factor) and to formally put all arguments in a written response.  The WANDS factor as stated in MPEP 2154.01(a) are listed as factors that include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Therefore, providing just empirical evidence does not satisfy the “WANDS factor”.  
Applicant contends on Page 11 of Arguments that Huang I (US2015/0335248, which in previous office action and above, the examiner refers to as just “Huang”) does not teach an apparatus capable of achieving real-time Raman assessment of tissue where “real-time” is defined as 1s or less because the filter modules of Huang I are positioned at the proximal end.  The examiner disagrees.  Huang I discloses “real-time detection of neoplastic lesions in different organs (e.g., gastrointestinal tracts (stomach, esophagus, colon), bladder, lung, oral cavity, Huang I also discloses “real-time cancer diagnostics” using the probabilistic diagnostic algorithms (Paragraph 0129); “real-time diagnostics” (Paragraph 0141); and Paragraph 0153, Table 1: total computation time around 100 to 130 milliseconds.   Additionally, as stated in the newly added claims 22 and 23, Huang discloses wherein real-time is less than 1 second.  Huang discloses the processing time for all the aforementioned on-line data acquisition to tissue pathological prediction was 0.13 s (Paragraph 0152).  Huang additionally discloses the sound feedback to clinicians occur in real-time with a processing time <0.1s (Paragraph 0164), wherein the sound feedback are distinct sounds based on the classification of tissue being normal, precancer, or cancer (Paragraph 0135).  In both cases, the times are less than 1 second.  Huang also discloses acquiring of Raman spectra using an integration time of 0.5 s or less (Paragraph 0091, 0141), which would be less than one second.  Furthermore, the combination of the three intervals would still equate to a time of less than second.   
Additionally, Professor Leblond provides a 132 declaration wherein he states that in his opinion “Raman performance would be impossible with the apparatus of Huang because it would produce very low Raman light SNR, thus requiring a long integration time (certainly more than one second) to produce sufficient usable Raman signal”, (Declaration, Page 2, Point #9).  
In the 132 declaration, Professor Leblond also provides “evidence” of the non-enablement of Huang I by replicating the system of Huang I (Page 3, Point #13), and obtaining Raman spectra with the replicated system at integration times of 1s, 5s, and 10s in lipid tissue Huang reference (Huang I) does not show an apparatus capable of achieving real-time Raman assessment of tissues where real-time is defined as 1s or less, since the SNR at 1s is deemed too low (Page 3-4, Point #16), and a large Raman count was needed to achieve an SNR of 40 (Page 4, Point #20).
	The examiner responds by directing the Applicant to MPEP 716.07:
“Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).
Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994) (lack of diagrams, flow charts, and other details in the prior art references did not render them nonenabling in view of the fact that applicant’s own specification failed to provide such detailed information, and that one skilled in the art would have known how to implement the features of the references).
If a patent teaches or suggests the claimed invention, an affidavit or declaration by patentee that he or she did not intend the disclosed invention to be used as claimed by applicant is immaterial. In re Pio, 217 F.2d 956, 104 USPQ 177 (CCPA 1954). Compare In re Yale, 434 F.2d 66, 168 USPQ 46 (CCPA 1970) (Correspondence from a co-author of a literature article confirming that the article misidentified a compound through a typographical error that would have been obvious to one of ordinary skill in the art was persuasive evidence that the erroneously typed compound was not put in the possession of the public.).”
Both Huang I and Huang II (US2016/0000330, which in previous office actions, and above, the examiner refers to as “Huang ‘330”) resulted in the applications being granted as a patent (US9931039B2 and US9877655B2, respectively).  Therefore, as stated in MPEP 716.07, “examiners should not express any opinion on the operability of a patent”.
Additionally, the “evidence” provided by Professor Leblond in the 132 declaration are not persuasive, “since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969)”.  Therefore, showing acquired Raman spectra using 1s of integration time has lower SNR than longer integration times, and that a large Raman count was needed to achieve an SNR of 40 in muscle tissue, using the system modeled after prior art to Huang I does not overcome the presumption that the method of Huang I, if used by one skilled in the art will produce the product or result described therein (real-time diagnostics).  
Applicant additionally argues that since Huang I does not teach real-time Raman
assessment of tissue where "real-time" is defined as one second or less, Huang II (US2016/0000330) does not overcome the deficiencies of Huang I.  As stated above, the examiner disagrees with Applicant’s assertion that Huang I does not teach real-time assessment of tissue where “real-time” is defined as one second or less.  Huang II is used to teach distal band pass and long pass filters, that would provide an additional light filtering location for the apparatus, in addition to proximal bandpass and long pass filters that are found in Huang I and II.  As stated in the claim 1 rejection above, Huang II also teaches the system is capable of real-time Raman assessment of tissue.  Although not relied on to teach real-time of less than 1 second, Huang II does teach the Raman data is processed in real time in less than 0.1 s (Huang II, Paragraph 0076)  and that an integration time of less than 0.5s can be used to acquire in vivo Raman spectra (Huang, Paragraph 0076).  Therefore, the two time periods, separate or combined, would result in real-time being less than 1 second.
	For the reasons above, claims 1 and 11 remain rejected.  Claims 2-6, 8-10, 12-16, and 18-23 remain rejected because they inherit deficiencies by nature of their dependency on claims 1 or 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793